           Case 1:19-cv-00773-LJL Document 53 Filed 05/18/20 Page 1 of 1

Law Office of Mohammed Gangat
Representing Employees in Employment and Discrimination Law and Related Litigation


                                                                               675 Third Avenue, Suite 1810
May 18, 2020                                                                           New York, NY 10017
                                                                                               (718) 669-0714
                                                                                       mgangat@gangatpllc.com
via ECF

Hon. Lewis J. Liman, USDJ
United States Courthouse
500 Pearl Street
New York, NY 10007-1312

                Re:      El Aalaoui v. Lucky Star Gourmet Deli Inc. et al., 19-cv-773-LJL

To the Honorable Judge Liman:

        I represent the Plaintiff, Mohammed El Aalaoui in the above-referenced action.

         Pursuant to Your Honor’s Rules for Individual Practices in Civil Cases, Rule 1(B) this
letter is submitted in response to the letter submitted by Defendants’ counsel, dated May 15,
2020. That May 15th letter is eight single-spaced pages in length. As such the letter is in clear
violation of Rule 1(A) of the Individual Practices which state that: “All letters shall be filed on
ECF in text-searchable form and should not exceed three single-spaced pages in length.”

       I note that after the letter was filed, I had exchanged emails with Defendants’ counsel
where I requested we agree to an extension of time to respond to the eight-page letter.
Defendants’ counsel was not willing to extend the time.

        Accordingly, Plaintiff is asking that you reject the letter submitted by Defendants’
counsel and require opposing counsel to resubmit a letter compliant with Your Honor’s Rules. At
that time Plaintiff will respond to the substance of Defendants’ counsel’s arguments.

        Thank you for your attention to this matter.


                                                                   Respectfully Submitted,

                                                                   /s/ Mohammed Gangat, Esq.
                                                                   Mohammed Gangat, Esq.
